                                                                          Case4:13-md-02420-YGR Document44 Filed03/18/13 Page1 of 2



                                                                   1   Jeffrey F. Keller, Esq. (Bar No. 148005)
                                                                       jfkeller@kellergrover.com
                                                                   2   Eric A. Grover, Esq. (Bar No. 136080)
                                                                   3   eagrover@kellergrover.com
                                                                       Kathleen R. Scanlan, Esq. (Bar No. 197529)
                                                                   4   kscanlan@kellergrover.com
                                                                       KELLER GROVER LLP
                                                                   5   1965 Market Street
                                                                       San Francisco, CA 94103
                                                                   6   Telephone: (415) 543-1305
                                                                   7   Facsimile: (415) 543-7861

                                                                   8   Counsel for Plaintiff RICHARD S.E. JOHNS in
                                                                       Richard S.E. Johns, Individually and on Behalf of
                                                                   9   All Others Similarly Situated v. Hitachi, Ltd., et al.,
                                                                       Case No. 3:12-cv-6152 JSC
                                                                  10
                    1965 Market Street, San Francisco, CA 94103
                       Tel. 415.543.1305 | Fax. 415.543.7861




                                                                  11
KELLER GROVER LLP




                                                                  12                           IN THE UNITED STATES DISTRICT COURT

                                                                  13                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                                                              OAKLAND DIVISION
                                                                  14

                                                                  15   IN RE: LITHIUM BATTERIES                                  CASE NO. M 13-2420 YGR
                                                                       ANTITRUST LITIGATION
                                                                  16
                                                                                                                                 MDL NO. 2420
                                                                  17
                                                                       This Document Relates to:                                 NOTICE OF APPEARANCE FOR
                                                                  18                                                             JEFFREY F. KELLER
                                                                       RICHARD S.E. JOHNS, Individually and on
                                                                  19   Behalf of All Others Similarly Situated v.                The Honorable Yvonne Gonzales Rogers
                                                                  20   HITACHI, LTD., et al., Case No. 3:12-cv-6152
                                                                       JSC
                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                       NOTICE OF APPEARANCE FOR                                                  CASE NO. 3:12-CV-6152 JSC
                                                                       JEFFREY F. KELLER                                                           MDL NO. M 13-2420 YGR
                                                                          Case4:13-md-02420-YGR Document44 Filed03/18/13 Page2 of 2



                                                                   1   TO ALL PARTIES HEREIN AND THEIR ATTORNEYS OF RECORD:
                                                                   2          PLEASE TAKE NOTICE THAT Attorney JEFFREY F. KELLER hereby appears in
                                                                   3   the above-captioned case on behalf of Plaintiff RICHARD S.E. JOHNS, Individually and on
                                                                   4   Behalf of All Others Similarly Situated.
                                                                   5

                                                                   6   Dated: March 18, 2013                      KELLER GROVER, LLP
                                                                   7

                                                                   8                                              By: /s/Jeffrey F. Keller
                                                                                                                      JEFFREY F. KELLER
                                                                   9
                                                                                                                  Counsel for Plaintiff RICHARD S.E. JOHNS in
                                                                  10
                    1965 Market Street, San Francisco, CA 94103




                                                                                                                  Richard S.E. Johns, Individually and on Behalf
                                                                                                                  of All Others Similarly Situated v. Hitachi,
                       Tel. 415.543.1305 | Fax. 415.543.7861




                                                                  11
KELLER GROVER LLP




                                                                                                                  Ltd., et al., Case No. 3:12-cv-6152 JSC
                                                                  12

                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                       NOTICE OF APPEARANCE FOR                                               CASE NO. 3:12-CV-6152 JSC
                                                                       JEFFREY F. KELLER                                1                       MDL NO. M 13-2420 YGR
